DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/01 has been entered.
 
Response to Amendment
2.	Applicant’s amendments and accompanying remarks filed 4/26/21 have been fully considered and entered. Claims 1 and 5 have been amended. Claim 6 has been canceled. Claims 14-16 have been added as requested. Applicant’s amendments are found sufficient to overcome the overcome the obviousness rejections based on the cited prior art references of Mitsuhashi et al., US 7,922,991 and Buri et al., US 9,725,599. Specifically the cited prior art references alone do not teach the claimed inorganic particles. As such, these rejections are hereby withdrawn. With regard to the 112 1st and 2nd paragraph rejections set forth in previous actions, Applicant’s arguments are not found persuasive. In addition, the following new grounds of rejection are set forth herein below. 
Response to Arguments
3.	Applicants assert that the inorganic particles of the instant invention are “spontaneously” adhered to the surface of the cellulosic fiber without the use of binder. In response, the 112 1st and 112 2nd paragraph rejections are maintained as set forth below.  With regard to Applicant’s argument that 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-15 stand/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. With specific regard to claim 1, the limitation of “wherein the inorganic particles are spontaneously adhered to the surface of the cellulosic fiber” is not taught or disclosed in the specification. The specification does not teach or disclose how the particles are “spontaneously” adhered to the surface of the cellulosic fiber. The specification also does not teach or disclose what constitutes “spontaneously”. Claims 2-13 are rejected for their dependency on claim 1. 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-15 stand/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claim 1, it is unclear what is meant by “spontaneously”. It is not clear to the Examiner how the inorganic particles “spontaneously” adhere to the surface of the cellulosic fiber. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim(s) 1-5 and 7-16 is/are rejected under under 35 U.S.C. 103 as being unpatentable over Mitsuhashi et al., US 7,922,991 as applied to claim 1 and further in view of Clitherow et al., US 5,017,268.
	The patent issued to Mitsuhashi et al., teach coating pulp fiber (wood, chemical) with particles of magnesium carbonate having a particles of ranging in size between .1-10 microns (column 2, 20-65, column 18, 45-60). The amount of particle coating ranges from 2-25 wt. % (column 18, 20-35). Thus, the st and 2nd paragraph rejections above, the Examiner is of the position that since Mitsuhashi et al., teach the coating pulp fiber with inorganic particles, the limitation of “spontaneously” adhered is also met. Mitsuhashi et al., teach forming a slurry of fiber and particles (column 19, 5-20). It appears that a slurry of particles and fibers can be formed in the absence of binders (column 19, 1-column 21, 25). With regard to the amount of fiber surface area covered by the particles, the Examiner is of the position that entire surface of the fiber would be covered by the particles when mixed as taught by Mitsuhashi et al., Applicants are invited to prove otherwise. 
	Mitsuhashi et al., does not teach the claimed barium sulfate particles. 
	The patent issued to Clitherow et al., teach attaching mineral particle fillers such as barium sulfate or calcium carbonate to fibers such as cellulose (title, abstract, claim 1, column 5, 10-30 and column 3, 45-60). Clitherow et al., teach using the fiber with attached mineral filler particles to form paper, board and/or non-wovens having improved tear strength and tensile strength (columns 1 and 2). 
	 Therefore, motivated by the desire to form paper, board and/or non-wovens having improved tear strength and tensile strength it would have been obvious to a person of ordinary skill in the art to substitute the magnesium carbonate of Mitsuhashi et al., with barium sulfate of Clitherow et al. Since Clitherow et al., also teach that calcium carbonate is a suitable mineral particle filler, a person of ordinary skill in the art would recognize that such a substitution can be made without undue experimentation and would yield a predictable result. 
	With regard to the claimed radiation shielding material comprising a complex of fiber and barium sulfate particles as set forth in claim 12, the Examiner is of the position that since Clitherow et 
9.	Claims 1-5 and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buri et al., US 9,725,599 in view of Clitherow et al., US 5,017,268
	The patent issued to Buri et al., teach surface-mineralized organic fibers (title and abstract). Buri et al., teach coating the fibers with a binder solution comprising particles having a diameter of 200nm or less (column 4, 45-60). With regard to ratio limitations, Buri et al., teach a fiber to particle ratio ranging from 1:20. Such a ratio would encompass the ratio amounts set forth in claim 5. Thus, the Examiner is of the position that since Buri et al., meets the fiber to particle ratio, the limitation pertaining to percent surface coverage set forth in claim 1 would be met. With regard to the type of particle set forth in claims 1 and 6, Buri et al., teach using calcium carbonate particles which is an inorganic metal salt (column 5, 35-45). With regard to the claimed fiber limitations, Buri et al., teach cellulose, wood fiber or cotton (column 6, 25-30). Though, Buri et al., does not specifically teach wood pulp, chemical pulp and/or pulverized pulp the Examiner is of the position that a person of ordinary skill in the art would recognize that any form of wood fiber or cellulose could be used as the fiber materials since they are all essentially derived from cellulose.  The modification involves the mere substitution of one material with another material known for its suitability as fiber material and would yield a predictable variation whose application is well within the skill of the art. Buri et al., exemplifies a mixture of fibers and particles in the absence of binder (columns 15, line 60-column 16, line 45). With regard to the amount of fiber surface area covered by the particles, the Examiner is of the position that entire surface of the fiber would be covered by the particles when mixed as taught by Buri et al. Applicants are invited to prove otherwise. 
	Buri et al., does not teach the claimed barium sulfate particles. 

	 Therefore, motivated by the desire to form paper, board and/or non-wovens having improved tear strength and tensile strength it would have been obvious to a person of ordinary skill in the art to substitute the calcium carbonate of Buri et al., with barium sulfate of Clitherow et al. Since Clitherow et al., also teach that calcium carbonate is a suitable mineral particle filler, a person of ordinary skill in the art would recognize that such a substitution can be made without undue experimentation and would yield a predictable result. 
	With regard to the claimed radiation shielding material comprising a complex of fiber and barium sulfate particles as set forth in claim 12, the Examiner is of the position that since Clitherow et al., teach such a complex it is also expected to have the ability to shield radiation. Applicants are invited to prove otherwise.
Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 1-5 and 7-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 20-23 of copending Application No. 15/757731 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought in the instant application is encompassed by the claimed subject matter in copending Application No. 15/757731.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789